Citation Nr: 0946092	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  05-25 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for a left elbow condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to December 
1986.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

The Veteran testified before a Decision Review Officer at a 
hearing at the Togus RO in January 2005.  A transcript of the 
hearing is of record.

In November 2008, the Board denied the Veteran's appeal.  The 
Veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court).  In October 2009, the Court 
granted a joint motion of the parties, vacated the Board's 
decision, and remanded the case to the Board for action 
consistent with the joint motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

In a February 2004 VA examination, the examiner opined that "it 
is as likely as not that there is no relationship between the 
[Veteran's] active duty traumas with the subsequent development 
of ulnar nerve damage."  Subsequent to the February 2004 VA 
examination, the Veteran submitted a May 2004 VA treatment note 
in which the examiner indicated that the Veteran's left elbow 
ulnar neuropathy is, to a reasonable medical certainty, service 
connected and is a direct result of two injuries which occurred 
while the Veteran was on active duty.  See May 2004 treatment 
note from J.B.  The Veteran also submitted a January 2005 VA 
treatment note in which the examiner noted the Veteran's report 
that he sustained an elbow injury in the military playing 
football and problems ever since, and opined that it is as likely 
as  not that the Veteran's elbow condition is related to his 
injury on the sports field and also a motor vehicle accident the 
Veteran also reported being involved in.  See January 2005 
statement from R.W., MD.  

The February 2004 examiner's conclusions are inconsistent with 
the May 2004 and January 2005 opinions.  The May 2004 and January 
2005 opinions are inadequate for evaluation purposes because the 
opinions were rendered without the benefit of a physical 
examination and because the examiners did not indicate that they 
had reviewed the Veteran's medical records before rendering their 
opinions.  Further, neither the May 2004 nor the January 2005 
opinion was accompanied by an explanation.  As such, the Board 
finds that VA has a duty to assist by seeking another medical 
opinion as to the etiology of the Veteran's left elbow condition.    

The Veteran is hereby notified that it is the Veteran's 
responsibility to report for the examination and to cooperate in 
the development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2009). 

In the Joint Motion granted by the Court, the parties agreed that 
before relying on any additional evidence developed, the Veteran 
must be given appropriate notice of any such evidence, an 
opportunity to respond thereto, and the opportunity to submit 
additional argument or evidence.  The record reflects that the 
Veteran was provided notice required under 38 U.S.C.A. § 5103(a), 
which generally addressed his claim for a left elbow condition.  
See December 2003 VA notice letter.  However, the record also 
reflects that the Veteran has not been provided with notice which 
specifically addresses the fact that his claim is for a left 
elbow condition as due to either a nerve injury or a 
musculoskeletal injury.  The record also reflects that the 
Veteran has not been provided all notice required under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The parties also agreed that the Board did not adequately 
adjudicate all issues reasonable raised by the record, and that 
in order for the Veteran's claim to be properly adjudicated, the 
Board must consider whether the Veteran's disability could be due 
to either a nerve injury or a musculoskeletal injury.  See 
Beverly v. Nicholson, 19 Vet.App. 394, 404 (2005); Solomon v. 
Brown, 6 Vet.App. 396, 402 (1994); E.F. v. Derwinski, 1 Vet.App. 
324, 326 (1999).  The Board is required to consider all issues, 
and theories of entitlement, raised by the appellant.  See 
Robinson v. Peake, 21 Vet. App. 545 (2008), citing Schroeder v. 
West, 212 F.3d 1265 (Fed. Cir. 2000).  The Board will have an 
opportunity to address this issue after the remand directives are 
completed.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided the notice 
required under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), to include the notice 
specified by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Then, the RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the Veteran.  If the RO or the 
AMC is unsuccessful in obtaining any such 
evidence, it should document the efforts to 
obtain the records, and should request the 
Veteran and his representative to provide a 
copy of the outstanding evidence to the 
extent they are able to.

3.  Schedule the Veteran for an examination 
to show the nature and extent of his left 
elbow disability.  The claims file and a 
copy of this remand must be made available 
to and reviewed by the examiner.  After a 
complete review of the Veteran's file, the 
examiner should provide an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the Veteran's current left elbow 
disability is etiologically related to his 
active military service and, if so, the 
examiner should specifically identify the 
in-service risk factor(s).  The rationale 
for all opinions expressed must also be 
provided.

4.  Readjudicate the Veteran's claim for 
entitlement to service connection for a 
left elbow condition, as due to either a 
nerve injury or a musculoskeletal injury.  
If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, the 
Veteran and his representative should be 
issued an appropriate supplemental 
statement of the case and afforded the 
requisite opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


